FILED
                            NOT FOR PUBLICATION                             OCT 05 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KEVIN L. RICHARD,                                No. 07-55736

               Petitioner - Appellant,           D.C. No. CV-04-04519-VAP

  v.
                                                 MEMORANDUM *
DEBRA DEXTER,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                          Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       California state prisoner Kevin L. Richard appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Richard contends the trial court violated his right to present a defense by

precluding him from introducing evidence of third party culpability. The state

court’s rejection of this claim was neither contrary to, nor an unreasonable

application of, clearly established federal law. See 28 U.S.C. § 2254(d)(1).

Richard fails to show the proffered evidence was admissible under People v. Hall,

41 Cal. 3d 826 (1986). Therefore, its exclusion did not violate his constitutional

right to present a defense under Crane v. Kentucky, 476 U.S. 683, 690 (1986). See

Holmes v. South Carolina, 547 U.S. 319, 326-27 (2006) (“the Constitution permits

judges to exclude evidence that is repetitive . . ., only marginally relevant or poses

an undue risk of harassment, prejudice, [or] confusion of the issues”) (alterations in

original) (internal quotations omitted); see also Spivey v. Rocha, 194 F.3d 971, 978

(9th Cir. 1999) (concluding that state trial court did not infringe defendant’s

constitutional rights by excluding speculative third-party culpability evidence).

      We construe Richard’s additional argument as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

      AFFIRMED.




                                           2                                      07-55736